DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2019/057867 filed 03/28/2019, which claims benefit of the Belgium Application No. BE2018/5364, filed 06/01/2018, has been received and acknowledged. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 

Claim Interpretation
Regarding Claims 20, 26, 27, 30, 31, 32, and 33
Regarding Claim 21, the claim recites, “…within a certain range”, however the specification does not further provide information as to what this range could be. As such, this will be considered to mean any range. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 28,  31-33, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 28, the examiner is unsure if the claim is meant to be interpreted as the core of the ferromagnetic material comprising (a) at least one main plate or a cylinder AND a bar or secondary plate, or (b) at least one main plate OR a cylinder and a bar OR a secondary plate. Until further clarification the claim will be interpreted to mean interpretation (b). 
Regarding Claim 31, the claim recites “…turns of electric wire configured to let an alternating current between 2 and 5 A.”. The examiner is unsure what an amperage of between 2 and 5 A is letting the electric wire do. Claim 32 is rejected for being dependent upon claim 31. 
Claim 33, the claim recites the limitation "the thin plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 33, the claim recites the limitation "the cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 33, the examiner is unsure if this claim is intended to depend upon claim 23 as recited due, in part, to the antecedent basis errors above. The examiner is going to interpret this claim as being dependent upon claim 28, since claim 28 does recite the use of plates or cylinders. 
Regarding Claim 35, the claim uses the terminology “preferably”. However, this is considered to be indefinite as the claim does not clearly set forth the metes and bounds of the patent protection desired. 
Regarding Claims 36-37, the examiner points out that these claims are considered to be indefinite as it is unclear if the method of determining the austenitic fraction is actually required. To elaborate, the claims recites the phrase “in the case of a steel strip…” indicates that every limitation after this phrasing is optional. The examiner suggests language similar to “wherein the temperature of the steel strip is below the Curie temperature and determining the austenitic fraction of the steel strip by using fluctuations in magnetic permeability” for claim 36.  The examiner suggests language similar to “wherein the temperature of the steel strip is above the Curie temperature and determining the austenitic fraction of the steel strip by using eddy current fluctuations linked to the difference in resistivity between austenite and ferrite” for claim 37.  
Furthermore, the claims recite the phrasing “Use of the method according to claim 20 in a hot-rolling mill”. The claims are indefinite as it is unclear how the hot-rolling mill is used within the method. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-23, 25-27, 29-30, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (U.S. Patent No. 4,740,747, cited by applicant) in view of Zhu (Zhu, W., et al. “Development and Deployment of Online Multifrequency Electromagnetic System to Monitor Steel Hot Transformation on Runout Table of Hot Strip Mill.” Ironmaking & Steelmaking, vol. 41, no. 9, 2014, pp. 685–693), and Yadav (Yadav, Akash. “Effect of Temperature on Electric Current, Magnets and Electromagnet.” International Journal of Advancements in Technology, vol. 07, no. 04, 2016).

Regarding Claim 20, Kawashima teaches a method for electromagnetic and real-time measurement of a percentage of austenite contained in a steel strip in a continuous motion during in-line manufacture or transformation thereof (abstract; column 1, line 56 through column 2, line 11; Figure 8). Kawashima teaches a device comprising a steel strip and a measuring device (Figure 8; column 8, lines 33-37). Kawashima teaches a measuring device comprising at least an alternating current generator (column 3, line 65 through column 4, line 1), a first coil supplied by the alternating-current generator called a transmitting coil (column 3, line 62), and a second coil, called a receiving coil (column 3, line 63). Kawashima teaches the first and second coils being arranged parallel to each other or coaxial and on both sides of the steel strip (Figure 8; column 3, lines 63-64). Kawashima teaches the distance between the coils being fixed (Figure 2, Char. “D”; column 8, lines 50-51). 
With respect to the feature of the distance being between 10mm and 200mm, the examiner present the following. The distance between the coils of Kawashima is based upon, among other variables, the thickness of the measured object (column 1, lines 63-67, column 5, line 17), and in an example is selected to be 300 mm (column 8, lines 49-51). Furthermore, Kawashima teaches:

“…according to the invention, the amplitude of the signal received by the receiving coil is not changed substantially by the position of the object between the transmission and receiving coils which are arranged to oppose each other across the measuring object” (column 2, line 65 through column 4, line 2); 
and
“…the invention is based upon the principle [of which] includes no term which would relate to the distance between the sensor and the object, that is, the voltage induced is independent from the distance between the tabular object and the sensor and, hence, the transformation degree which is determined by the induced voltage is independent from the distance between the sensor and the tabular object” (column 4, lines 55-61). 

Thus, the examiner points out that the system of Kawashima would produce the same signal at 300mm as it would between the ranges of between 10mm and 200mm. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Continuing, Kawashima teaches at least one voltage measuring device connected to terminals of the receiving coil (column 4, lines 5-10). Kawashima teaches the voltage-measuring device comprising a multimeter or an electronic acquisition system (column 4, lines 5-10). Kawashima teaches the multimeter or an electronic acquisition system comprising an analog-digital converter coupled to a computer (column 4, lines 7-10, column 6, lines 7-10) to obtain the percentage of austenite contained within the steel strip (column 1, line 62 through column 2 , line 2). 
With respect to the feature of the voltage-measuring device being calibrated prior to obtaining a percentage of austenite, Kawashima teaches what is considered to be prior calibration by beginning the process at a known measurement value (0% transformation) (Figure 4a; column 5, line 62 through column 6, line 6). Furthermore, this prior calibration process includes a magnetic field produced by the alternating current flowing in the transmitting coil of which produces induced currents within the steel strip which then generate an induced magnetic field of which creates an electromotive force Vs (e.g.,                         
                            V
                            =
                            
                                
                                    V
                                
                                
                                    0
                                
                            
                            e
                            x
                            p
                            ⁡
                            (
                            -
                            
                                π
                                f
                                μ
                                σ
                                d
                            
                            )
                        
                    ) within the receiving coil and is measureable by the voltage-measuring device (column 4, line 14 through column 6, line 10). 
Continuing, Kawashima teaches an amplitude of the electromotive force being a function of a voltage Vp applied to the transmitting coil (column 4, lines 15-29; column 6, lines 52-58) and of a nature of the steel of the strip (e.g., magnetic permeability and plate thickness) (column 4, lines 28-29). Kawashima teaches scrolling a steel strip of unknown austenitic fraction between the coils (Figure 4a; column 5, line 62-column 6, line 10). Kawashima teaches measuring the voltage Vs (e.g.,                         
                            V
                            =
                            
                                
                                    V
                                
                                
                                    0
                                
                            
                            e
                            x
                            p
                            ⁡
                            (
                            -
                            
                                π
                                f
                                μ
                                σ
                                d
                            
                            )
                        
                    ) generated at the terminals of the receiving coil for a given voltage Vp (e.g., V0) applied to the transmitting coil (column 4, lines 15-27). 
With respect to the feature of “in a voltage range where the ratios between the voltages Vs and Vp remain constant if the voltage in the transmitting coil Vp is modified”, the examiner points out that Kawashima teaches “…the logarithm of the induced voltage has a linear relationship to the transformation degree K, because the magnetic permeability of ferrite is much greater than that of austenite:                         
                            
                                
                                    l
                                
                                
                                    n
                                
                            
                            (
                            
                                
                                    V
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            )
                            =
                            (
                            -
                            
                                π
                                f
                                
                                    
                                        μ
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        σ
                                    
                                    
                                        1
                                    
                                
                                (
                                1
                                -
                                K
                                )
                                d
                            
                            )
                        
                    +                        
                            
                                π
                                f
                                
                                    
                                        μ
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                                K
                                d
                            
                        
                    , because of condition μ2 >> μ1,                         
                            
                                
                                    l
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            =
                            -
                            
                                π
                                f
                                
                                    
                                        μ
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                                K
                                d
                            
                        
                    . From this fact, it will be understood that the measurement can be conducted uniformly over a wide range of transformation degree K…the induced voltage is a function of the transformation degree K and, in addition, depends on the thickness of the object” (column 5, lines 1-17). Kawashima further teaches “…the invention permits a highly precise measurement of the transformation degree even when the object flutters during measurement, as in the case of a strip mill in which the strip rolled by the mill winds and flutters vertically as it runs along the path” (column 4, lines 62-66). Thus, it would appear that Kawashima requires the voltage to be in a range where the voltages Vs and Vp would remain constant if the voltage in the transmitting coil Vp is modified as otherwise the transformation degree K would not be measureable in a highly precise manner. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Continuing, Kawashima teaches determining the austenitic fraction of the steel strip as a function of the generated voltage V-s taking into account prior calibration of the device (column 3, line 58 - column 4, line 53). 
However, Kawashima is silent to the core material comprising the center of each coil, and thus does not teach the core being a ferromagnetic material. Kawashima does not teach the implementation of a cooling system for the coils in order to bring the coils to ambient temperature. 
Zhu teaches a study into the development and deployment of on-line multi-frequency electromagnetic systems to monitor steel transformation within hot strip mills (abstract). Zhu teaches transmitting and receiving coils having ferromagnetic material comprising a center of each coil (pages 686-687, “Principle of Operation”). Zhu teaches this feature, in part, enable in-line detection of different phase spectra from steel with different microstructures (page 693, column 1, paragraph 2). 
With respect to the feature of implementing a cooling system to bring the coils to ambient temperature, the examiner presents Yadav. Yadav teaches a study into the effect of temperature upon, among other things, electromagnets (abstract). Yadav teaches that within electromagnetic systems (of which the transmitting and receiving coils are comprised of), magnetic strength increases when being cooled, while electrical resistance is reduced (page 2 of 4, “Results”). Thus, it would have been obvious for one of ordinary skill to implement a cooling system in order to bring the coils to an ambient temperature with the motivation of increasing the magnetic strength while reducing electrical resistance, both of which would naturally reduce degradation. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima with the concepts of Zhu and Yadav with the motivation of enabling precise on-line measuring the various phases within steels. 
Regarding Claim 22, Kawashima is relied upon for the reasons given above in claim 20. However, Kawashima is silent to the proportion of austenite being controlled during the in-line manufacture or transformation method so as to ensure stability of an austenitic phase and consequently stability of the mechanical properties of a steel of the steel before subsequent transformation into harder finishing phases. 
Zhu teaches the proportion of austenite (via the controlled formation of pearlite) being controlled during in-line manufacturing or transformation (i.e., optimizing the cooling trajectories) (page 686, column 1, paragraph 2 of Background). Zhu teaches this feature, in part, enables more accurate phase transformation measurement and better interpretation of inline measurement data in association with microstructural evolution under dynamic cooling conditions. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima with the concepts of Zhu with the motivation of ensuring better interpretation of inline measurement data in association with the microstructural evolution under dynamic cooling conditions. 
Regarding Claim 23, Kawashima teaches the devices being thin flat plates that are parallel to the surface of a steel strip (Figure 2). However Kawashima is silent to a core of ferromagnetic material. 
Zhu teaches transmitting and receiving coils having ferromagnetic material comprising a center of each coil (pages 686-687, “Principle of Operation”). Zhu teaches this feature, in part, enable in-line detection of different phase spectra from steel with different microstructures (page 693, column 1, paragraph 2). 
Thus, the examiner points out that if one uses the cores comprising a ferromagnetic material of Zhu with the invention of Kawashima, one would appreciate that process and structure of Kawashima as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that within the devices being used, a core of ferromagnetic material comprising at least one thin flat plate that is parallel to the surface of a steel strip, would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima with the concepts of Zhu with the motivation of enabling precise on-line measuring the various phases within steels. 
Regarding Claim 25, Kawashima teaches within the device used, two coils being of a same size and placed symmetrically with respect to the steel strip (Figure 2). 
Regarding Claim 26, Kawashima teaches a teaches a frequency of the alternating-current generator being 500 Hz (column 8, line 48). 
Regarding Claim 27, Kawashima is relied upon for the reasons give above in addressing claim 20. However, Kawashima is silent to the frequency being between 50-60 Hz.
Zhu teaches a frequency range of between 10 Hz and 100 kHz (page 688, column 2 - page 689, column 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Zhu teaches that at lower frequencies, magnetization of the target tends of occur and the inductance is increased, whereas at higher frequencies the effect of eddy currents become dominant and tends to reduce inductance. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust and optimize the frequency, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select a frequency range of between 50 Hz to 60 Hz by the reasoned expectation of achieving an ideal frequency that mitigates magnetization while avoiding the effects caused by eddy currents. 
Regarding Claim 29, Kawashima teaches the axis of the coils being perpendicular to the direction of the steel strip (Figure 3). 
Regarding Claim 30, with respect to the feature of the distance being between 10mm and 20mm, the examiner present the following. The distance between the coils of Kawashima is based upon, among other variables, the thickness of the measured object (column 1, lines 63-67, column 5, line 17), and in an example is selected to be 300 mm (column 8, lines 49-51). Furthermore, Kawashima teaches:

“…according to the invention, the amplitude of the signal received by the receiving coil is not changed substantially by the position of the object between the transmission and receiving coils which are arranged to oppose each other across the measuring object” (column 2, line 65 through column 4, line 2); 
and
“…the invention is based upon the principle [of which] includes no term which would relate to the distance between the sensor and the object, that is, the voltage induced is independent from the distance between the tabular object and the sensor and, hence, the transformation degree which is determined by the induced voltage is independent from the distance between the sensor and the tabular object” (column 4, lines 55-61). 

Thus, the examiner points out that the system of Kawashima would produce the same signal at 300mm as it would between the ranges of between 10mm and 20mm. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Regarding Claim 36, Kawashima teaches the austenitic fraction being determined by using fluctuations in magnetic permeability (column 1, line 63 through column 2, line 11; column 2, lines 55-59). 
The examiner points out that Kawashima does not explicitly teach this as the determining means below the Curie temperature. However, as Kawashima teaches the fraction is determined by using the fluctuations in magnetic permeability, it would have been obvious to carry out this determination at all temperatures including below the Curie temperature. Additionally, it is a well-established fact that the Curie temperature is the temperature at which steel loses its magnetic properties, thus one of ordinary skill would understand and appreciate that fluctuations within the magnetic permeability would be the only determining factor in assessing the austenitic fraction below this temperature within the context of the invention. 
Regarding Claim 37, Kawashima teaches the austenitic fraction being determined by using eddy current fluctuations linked to the different in resistivity (i.e., “conductivity” - column 1, line 66) between austenite and ferrite (column 1, line 63 through column 2, line 11; column 2, lines 55-59; column 4, lines 37-39). 
The examiner points out that Kawashima does not explicitly teach this as the determining means above the Curie temperature. However, as Kawashima teaches the fraction is determined by using the eddy current fluctuations, it would have been obvious to carry out this determination at all temperatures including above the Curie temperature. Additionally, it is a well-established fact that the Curie temperature is the temperature at which steel loses its magnetic properties, thus one of ordinary skill would understand and appreciate that eddy current fluctuations linked to the differences in resistivity between austenite and ferrite (e.g., “Representing the ratio of ferrite structure to the total structure by K…and the conductivities of the austenite and ferrite by μ1 and µ2, respectively…” - column 4, lines 37-39) would be the only determining factor in assessing the austenitic fraction below this temperature within the context of the invention. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (U.S. Patent No. 4,740,747, cited by applicant) in view of Zhu (Zhu, W., et al. “Development and Deployment of Online Multifrequency Electromagnetic System to Monitor Steel Hot Transformation on Runout Table of Hot Strip Mill.” Ironmaking & Steelmaking, vol. 41, no. 9, 2014, pp. 685–693), and Yadav (Yadav, Akash. “Effect of Temperature on Electric Current, Magnets and Electromagnet.” International Journal of Advancements in Technology, vol. 07, no. 04, 2016) as applied to claim 20 above, and further in view of Kruger (U.S. 2007/0006651).  

Regarding Claim 21, Kawashima in view of Zhu and Yadav are relied upon for the reasons given above in addressing claim 20. However, Kawashima, Zhu, and Yadav are silent to prior calibration being carried out by scrolling, between the two coils, strips of different grades of steel and of known austenitic fraction, and by measuring a voltage generated at the terminals of the receiving coil, for each voltage value at the transmitting coil within a certain range. 
Kruger teaches a method and system for determining properties of metal objects via ultrasonic attenuation. Kruger teaches carrying out a prior calibration by using samples of different grades of steel of known austenitic fraction (e.g., 100% austenite since the steels are heated to at most 1250°C, a temperature that is well above the Ac3 temperature for all steels in existence). 
Thus, with respect to the instant limitations of the claim, the examiner points out that if one uses the concepts of Kruger with the invention of Kawashima, one would appreciate that process and structure of Kawashima as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that prior calibration being carried out by scrolling, between two coils, strips of different grades of steel and known austenite fraction, and measurement of a voltage generated at the terminals of the receiving coils for each voltage value at the transmitting coil within any range, would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima with the prior calibration techniques of Kruger with the motivation of using a known calibration technique with the characterization arts. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (U.S. Patent No. 4,740,747, cited by applicant) in view of Zhu (Zhu, W., et al. “Development and Deployment of Online Multifrequency Electromagnetic System to Monitor Steel Hot Transformation on Runout Table of Hot Strip Mill.” Ironmaking & Steelmaking, vol. 41, no. 9, 2014, pp. 685–693), and Yadav (Yadav, Akash. “Effect of Temperature on Electric Current, Magnets and Electromagnet.” International Journal of Advancements in Technology, vol. 07, no. 04, 2016) as applied to claim 20 above, and further in view of Garcia-Martin (García-Martín J, Gómez-Gil J, Vázquez-Sánchez E. Non-destructive techniques based on eddy current testing. Sensors (Basel). 2011;11(3):2525-65). 

Regarding Claim 24, Kawashima in view of Zhu and Yadav are relied upon for the reasons given above in addressing claim 20. However, the references are silent to the core of ferromagnetic material comprising at least one cylinder with an axis that is parallel or perpendicular to a surface of a steel strip. 
Garcia-Martin teaches a study into non-destructive characterization techniques based on eddy current testing (abstract). Garcia-Martin teaches cylindrical transmitting and receiving coils that have an axis perpendicular to the surface of a steel strip (page 2551, Figure 23(b)). 
Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima in view of Zhu and Yadav with the cylindrical transmitting and receiving coils of Garcia-Martin with the motivation of using a known configuration within the art and yielding predictable results. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (U.S. Patent No. 4,740,747, cited by applicant) in view of Zhu (Zhu, W., et al. “Development and Deployment of Online Multifrequency Electromagnetic System to Monitor Steel Hot Transformation on Runout Table of Hot Strip Mill.” Ironmaking & Steelmaking, vol. 41, no. 9, 2014, pp. 685–693), and Yadav (Yadav, Akash. “Effect of Temperature on Electric Current, Magnets and Electromagnet.” International Journal of Advancements in Technology, vol. 07, no. 04, 2016) as applied to claim 20 above, and further in view of Kerber (U.S. 2011/0257703). 

Regarding Claim 28, Kawashima is relied upon for the reasons given above in addressing claim 20. However, Kawashima is silent to the core of the ferromagnetic material comprising a main plate, a cylinder or bar, or a secondary plate that bends field lines generated or picked up by the respective coils. 
Kerber teaches an inductive link with ferrite sheets (abstract). Kerber teaches a main plate that bends field lines generated by a coil (Figure 2b, paragraph [0021]). Kerber teaches the main plate allows for electronic components to be shielded from potentially adverse effects of the generated magnetic field (paragraph [0021]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima in view of Zhu and Yadav with the concepts of Kerber with the motivation of shielding electronic components from potentially adverse effects of the generated magnetic field. 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (U.S. Patent No. 4,740,747, cited by applicant) in view of Zhu (Zhu, W., et al. “Development and Deployment of Online Multifrequency Electromagnetic System to Monitor Steel Hot Transformation on Runout Table of Hot Strip Mill.” Ironmaking & Steelmaking, vol. 41, no. 9, 2014, pp. 685–693), and Yadav (Yadav, Akash. “Effect of Temperature on Electric Current, Magnets and Electromagnet.” International Journal of Advancements in Technology, vol. 07, no. 04, 2016) as applied to claim 20 above, and further in view of Suetsugu (U.S. 2015/0323502). 

Regarding Claim 31, Kawashima is relied upon for the reasons given above in addressing claim 20. However, Kawashima is silent to the number of turns of the electrical wire being from 100 to 500 turns, in addition to the desired amperage being from 2 to 5 A. 
Suetsugu teaches an eddy current flaw detection probe and inspection apparatus (abstract). Seutsugu teaches the amount of turns in both the transmitting and receiving coils being between 10 and 200 turns (paragraphs [0056], [0058]). Suetsugu teaches the diameter of the electric wire as having a diameter of at most 1.0 mm (paragraphs [0056], [0058]), a diameter (or gauge) which one of ordinary skill in the art would understand and appreciate is capable of handling an alternating current of between 2 and 5 A. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima with the concepts of Suetsugu with the motivation of utilizing eddy current probe configurations known within the art. 
Regarding Claim 32, Suetsugu teaches the number of turns within the transmitting coil as being between 10 to 200 turns (paragraph [0058]), and the number of turns within the receiving coil as being between 10 to 200 turns (paragraph [0056]). Thus Suetsugu teaches a ratio of 1:20 overlapping with the range of 1:5 to 1:10 recited within the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Claims 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (U.S. Patent No. 4,740,747, cited by applicant) in view of Zhu (Zhu, W., et al. “Development and Deployment of Online Multifrequency Electromagnetic System to Monitor Steel Hot Transformation on Runout Table of Hot Strip Mill.” Ironmaking & Steelmaking, vol. 41, no. 9, 2014, pp. 685–693), Yadav (Yadav, Akash. “Effect of Temperature on Electric Current, Magnets and Electromagnet.” International Journal of Advancements in Technology, vol. 07, no. 04, 2016), and Kerber (U.S. 2011/0257703) as applied to claim 28 above, and further in view of Brooks (U.S. Patent No. 3,872,379). 

Regarding Claim 33, Kawashima, Zhu, Yadav, and Kerber are relied upon for the reasons given above in addressing claim 28. However, none of the references recite a strip size or section covered by a thin plate or by a cylinder being of an order of between 100x100 mm to 200x200 mm. 
Brooks teaches an eddy current testing apparatus of which detects variations in metallic objects including variations in physical and metallurgical properties (abstract; column 3, lines 10-12). Brooks teaches a cylinder or thin plate that is placed between transmission and receiving coils (e.g., a “monoturn member) and the work piece being examined (column 3, lines 45-68; column 5, lines 44-53; Figure 4a). With respect to this member, and the limitations within the instant claim, Brooks teaches the following: 

“It is also possible to employ a slotted monoturn member in which the radial cross-section is T-shaped or tapered so that the axial length of the encircling surface is greater than that of the aperture, thereby enabling longer coils with larger diameter wire to be employed without increasing the length of the magnetic field produced by current around the aperture. Thus, increased sensitivity over conventional coil assemblies can be obtained at high frequencies while maintaining short magnetic fields” (column 3, lines 45-54).
and
“It is also feasible to use a coil assembly of given diameter with slotted monoturn members having different size apertures, thereby facilitating production of a range of assemblies to test different size objects. Further, the apertures need not be circular, but may be shaped to accommodate different shaped objects while still using circular encircling coils” (column 3, lines 55-62). 

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify and adjust the size and dimensions of the thin plate or cylinder, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to choose the dimensions of between 100x100 mm and 200x200mm by the reasoned expectation of enabling longer coils with larger diameter wire without increasing the length of the magnetic field produced, increase the sensitivity of the coil assemblies at high frequencies while maintaining short magnetic fields, and to accommodate any desired object of any desired size as taught by Brooks (column 3, lines 45-62). 
Regarding Claim 35, Kawashima, Zhu, Yadav, and Kerber are relied upon for the reasons given above in addressing claim 20. However, none of the references teach the use of a water or air cooling systems. 
Brooks teaches the use of a water cooling system to maintain coils at a temperature that is close to ambient temperature in a regulated manner (Figures 9-14; column 3, lines 63-68; column 9, lines 22-26). Brooks teaches that employing the use of a water-cooling system prevents deterioration or serious change in the electrical characteristics of the associated coils (column 9, lines 22-26). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima in view of Zhu, Yadav, and Kerber with the water-cooling system of Brooks with the motivation of preventing deterioration or serious change within the electrical characteristics of the associated coils. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (U.S. Patent No. 4,740,747, cited by applicant) in view of Zhu (Zhu, W., et al. “Development and Deployment of Online Multifrequency Electromagnetic System to Monitor Steel Hot Transformation on Runout Table of Hot Strip Mill.” Ironmaking & Steelmaking, vol. 41, no. 9, 2014, pp. 685–693), and Yadav (Yadav, Akash. “Effect of Temperature on Electric Current, Magnets and Electromagnet.” International Journal of Advancements in Technology, vol. 07, no. 04, 2016) as applied to claim 20 above, and further in view of Mansson (U.S. Patent No. 3,823,368). 

Regarding Claim 34, Kawashima, Zhu, Yadav, and Kerber are relied upon for the reasons given above in addressing claim 20. However, none of the references recite the use of a rheostat autotransformer. 
Mansson teaches a calibration and balance system for eddy current testing apparatuses (abstract). Mansson teaches the use of a rheostat autotransformer (e.g., a rheostat) (column 4, line 56). Mansson teaches rheostats allow for adjusting gain, provide a predetermined amplitude, and adjustment of the phase characteristics (column 4, lines 56-57; column 6, lines 48-52).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima in view of Zhu, Yadav, and Kerber with the rheostat autotransformer of Mansson with the motivation of adjusting gain, providing predetermined amplitudes, and adjusting the phase characteristics of the alternating-current generator. 

Claims 36-37 are is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (U.S. Patent No. 4,740,747, cited by applicant) in view of Zhu (Zhu, W., et al. “Development and Deployment of Online Multifrequency Electromagnetic System to Monitor Steel Hot Transformation on Runout Table of Hot Strip Mill.” Ironmaking & Steelmaking, vol. 41, no. 9, 2014, pp. 685–693), and Yadav (Yadav, Akash. “Effect of Temperature on Electric Current, Magnets and Electromagnet.” International Journal of Advancements in Technology, vol. 07, no. 04, 2016) as applied to claim 20 above, and alternatively in view of Terpay (U.S. Patent No. 5,942,893).

Regarding Claim 36, Kawashima teaches the austenitic fraction being determined by using fluctuations in magnetic permeability (column 1, line 63 through column 2, line 11; column 2, lines 55-59). 
The examiner points out that Kawashima does not explicitly teach this as the determining means below the Curie temperature. However, as Kawashima teaches the fraction is determined by using the fluctuations in magnetic permeability, it would have been obvious to carry out this determination at all temperatures including below the Curie temperature. Additionally, it is a well-established fact that the Curie temperature is the temperature at which steel loses its magnetic properties, thus one of ordinary skill would understand and appreciate that fluctuations within the magnetic permeability would be the only determining factor in assessing the austenitic fraction below this temperature within the context of the invention. 
In the alternative, the examiner presents Terpay. Terpay teaches in the case of a steel strip being at a temperature that is below the Curie temperature (column 3, lines 1-4), characterization of the steel being determined by using fluctuations in magnetic permeability (column 4, lines 19-28; column 6, lines 10-22; column 6, lines 55-65). 
Thus, the examiner points out that if one uses the concepts of Terpay with the combination of Kawashima in view of Zhu and Yadav, one would appreciate that process and structure of Kawashima as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that when a steel strip is at a temperature that is below the Curie temperature, the austenitic fraction of the steel strip being determined by using fluctuations in magnetic permeability would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima in view of Zhu, and Yadav, with the concepts of Terpay with the motivation of using known physical phenomena occurring within metallic objects to determine the relative amounts of the phases that exist within the object. 
Regarding Claim 37, Kawashima teaches the austenitic fraction being determined by using eddy current fluctuations linked to the different in resistivity (i.e., “conductivity” - column 1, line 66) between austenite and ferrite (column 1, line 63 through column 2, line 11; column 2, lines 55-59; column 4, lines 37-39). 
The examiner points out that Kawashima does not explicitly teach this as the determining means above the Curie temperature. However, as Kawashima teaches the fraction is determined by using the eddy current fluctuations, it would have been obvious to carry out this determination at all temperatures including above the Curie temperature. Additionally, it is a well-established fact that the Curie temperature is the temperature at which steel loses its magnetic properties, thus one of ordinary skill would understand and appreciate that eddy current fluctuations linked to the differences in resistivity between austenite and ferrite (e.g., “Representing the ratio of ferrite structure to the total structure by K…and the conductivities of the austenite and ferrite by μ1 and µ2, respectively…” - column 4, lines 37-39) would be the only determining factor in assessing the austenitic fraction below this temperature within the context of the invention. 
In the alternative, the examiner presents Terpay. Terpay teaches in the case of a steel strip being at a temperature that is above the Curie temperature (column 3, lines 4-6; column 8, lines 42-52), characterization of the steel being determined by using eddy current fluctuations linked to the difference in resistivity between austenite and ferrite (column 8, line 58 through column 9, line 10)
Thus, the examiner points out that if one uses the concepts of Terpay with the combination of Kawashima in view of Zhu and Yadav, one would appreciate that process and structure of Kawashima as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that when a steel strip is at a temperature that is above the Curie temperature, the austenitic fraction of the steel strip being determined by using eddy current fluctuations linked to the difference in resistivity between austenite and ferrite would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawashima in view of Zhu, and Yadav, with the concepts of Terpay with the motivation of using known physical phenomena occurring within metallic objects to determine the relative amounts of the phases that exist within the object. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735